Opinion issued April 26, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00122-CV
                            ———————————
                    IN RE DCP MIDSTREAM, LP, Relator



            Original Proceeding on Petition for Writ of Mandamus



                  DISSENTING MEMORANDUM OPINION

      In my opinion, intervenors showed only that they were proper parties―a

joinder issue under Rule of Civil Procedure 40―and not that they “could have

brought any part of [the plaintiffs’] claim[s];” consequently, the trial court abused

its discretion when it denied the motion to strike the intervention because the

intervenors failed to satisfy Rule of Civil Procedure 60’s “paramount” requirement

of a justiciable interest. See In re Union Carbide Corp., 273 S.W.3d 152, 155 (Tex.
2008) (“To constitute a justiciable interest, ‘[t]he intervenor’s interest must be such

that if the original action had never been commenced, and he had first brought it as

the sole plaintiff, he would have been entitled to recover in his own name to the

extent at least of a part of the relief sought’ in the original suit.”) (quoting King v.

Olds, 12 S.W. 65, 65 (Tex. 1888)). Because this is error for which relator does not

have an adequate remedy by appeal, I respectfully dissent. See id. at 156−57.




                                               Harvey Brown
                                               Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Justice Brown, dissenting.




                                           2